Opinion by
TiLsojN, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Brass base shells at 35 percent under paragraph 353, as parts of articles having as an essential feature an electrical element or device, such as signs, following New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607); (2) paperweights at 40 percent under paragraph 339, as household utensils, on the authority of F. W. Woolworth Co. v. United States (26 C. C. P. A. 221, C. A. D. 20); (3) banks similar to those the subject of Abstract 42749 at 40 percent under paragraph 339 as hollow ware; and (4) banks similar to those the subject of Abstract 38680 at 40 percent under paragraph 339 as household utensils. Protest sustained in part.